

116 HR 4478 IH: Simple FAFSA Act of 2019
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4478IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Sablan (for himself, Ms. Blunt Rochester, and Mr. Bera) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to remove barriers for students seeking Federal financial
			 aid by reducing the complexity and length of the Free Application for
			 Federal Student Aid (FAFSA) and increasing support for working students
			 and vulnerable populations.
	
 1.Short titleThis Act may be cited as the Simple FAFSA Act of 2019. 2.Special rules (a)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
 (b)Orderly transitionThe Secretary shall take such steps as are necessary to provide for the orderly transition to, and implementation of, the amendments made by this Act. The authority provided in the preceding sentence shall cease on the day that is one year after the effective date of this Act.
			3.Effective date; table of contents
 (a)Effective dateThis Act, and the amendments made by this Act, shall take effect with respect to the first award year beginning after the first October after the date of enactment of this Act and each succeeding award year.
 (b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title. Sec. 2. Special rules. Sec. 3. Effective date; table of contents. Title I—EXPECTED FAMILY CONTRIBUTION Sec. 101. Expected family contribution. Sec. 102. Increasing support for working students by 35 percent. Sec. 103. Zero expected family contribution. Sec. 104. Using data from the second preceding year. Sec. 105. Changes to untaxed income and benefits. Title II—SIMPLIFYING THE FAFSA Sec. 201. FAFSA pathways. Sec. 202. One-time FAFSA filing. Sec. 203. FAFSA in various languages. Sec. 204. Use of Internal Revenue Service data retrieval tool to populate FAFSA. Sec. 205. Information on FAFSA verification. Sec. 206. Conforming amendments to section 483. Title III—FEDERAL AID ELIGIBILITY Sec. 301. Exception to required registration with Selective Service System. Sec. 302. Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses. Sec. 303. Federal aid eligibility for Dreamer students.  IEXPECTED FAMILY CONTRIBUTION 101.Expected family contribution (a)In generalSection 473(a) (20 U.S.C. 1087mm) is amended by striking academic year and inserting award year.
 (b)Special ruleSection 473(b) (20 U.S.C. 1087mm) is amended— (1)in paragraph (1), by striking academic year and inserting award year; and
 (2)in paragraph (2)— (A)by striking academic year each place it appears and inserting award year; and
 (B)by striking academic years and inserting award years. (c)Data elementsSection 474(b) (20 U.S.C. 1087nn(b)) is amended in paragraph (4), by inserting before the net the following: only in the case of a pathway three applicant,.
 (d)Dependent studentsSection 475 (20 U.S.C. 1087oo) is amended— (1)in subsection (a)(3), by inserting before the student the following: only in the case of a pathway three applicant,;
 (2)in subsection (b)(1)(B), by inserting before the parents’ the following: only in the case of a pathway three applicant,; and (3)in subsection (b)(3), by striking award period and inserting award year.
 (e)Independent students without dependents other than a spouseSection 476(a)(1)(B) (20 U.S.C. 1087pp(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,. (f)Independent students with dependents other than a spouseSection 477(a)(1)(B) (20 U.S.C. 1087qq(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,.
				102.Increasing support for working students by 35 percent
 (a)Dependent studentsSection 475(g)(2)(D) (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:  (D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $9,230 for award year 2020–2021;.
 (b)Independent students without dependents other than a spouseSection 476 (20 U.S.C. 1087pp) is amended— (1)in subsection (a)(2), by striking award period and inserting award year; and
 (2)by amending subsection (b)(1)(A)(iv) to read as follows:  (iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)—
 (I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $14,360 for award year 2020–2021; and
 (II)for married students where 1 is enrolled pursuant to subsection (a)(2), of $23,030 for award year 2020–2021;.
 (c)Independent students with dependents other than a spouseSection 477 (20 U.S.C. 1087qq) is amended— (1)in subsection (a)(3), by striking award period and inserting award year; and
 (2)by amending subsection (b)(4) to read as follows:  (4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for award year 2020–2021:
								Income Protection Allowance
									
											Family SizeNumber in College
											(including student)12345For each additional subtract:
										
											2$36,370$30,160$6,180
											345,29039,100$32,890
											455,92049,72043,540$37,300
											565,99059,75053,57047,360$41,180
											677,17070,96064,79058,54052,350
											For each
											additional
											add:8,710. 
 (d)Updated tables and amountsSection 478 (20 U.S.C. 1087rr) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:  (A)In generalFor each award year after award year 2020–2021, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C).
 (B)Table for independent studentsFor each award year after award year 2020–2021, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result up to the nearest $10.; and
 (B)in paragraph (2)— (i)in the first sentence, by striking academic year after academic year 2007–2008 and inserting award year after award year 2020–2021; and
 (ii)in the second sentence, by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each award year after award year 2020–2021, by increasing each of the dollar amounts contained in such section for award year 2020–2021 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result up to the nearest $10.; and
 (2)in subsection (e)(1), by striking academic year and inserting award year. 103.Zero expected family contributionSection 479 (20 U.S.C. 1087ss) is amended to read as follows:
				
					479.Zero expected family contribution
 (a)In generalThe Secretary shall consider an applicant to have an expected family contribution equal to zero if— (1)in the case of a dependent student—
								(A)
 (i)the student’s parents are not required to file— (I)a Federal income tax return; or
 (II)with respect to Internal Revenue Service Form 1040, any of the following forms: Schedule A, Schedule B, Schedule C, Schedule C–EZ, Schedule D, Schedule E, Schedule F, Schedule H, Schedule J, and Schedule SE; and
 (ii)the sum of the adjusted gross income of the parents is less than or equal to $34,000; or (B)the student’s parents, or the student, received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program;
 (2)in the case of an independent student without regard to whether the student has dependents other than a spouse—
								(A)
 (i)the student (and the student’s spouse, if any) certifies— (I)that the student (and the student’s spouse, if any)—
 (aa)is not required to file a Federal income tax return; or (bb)with respect to Internal Revenue Service Form 1040, any of the following forms: Schedule A, Schedule B, Schedule C, Schedule C–EZ, Schedule D, Schedule E, Schedule F, Schedule H, Schedule J, and Schedule SE; and
 (ii)the sum of the adjusted gross income of the student and spouse (if appropriate) is less than or equal to $34,000; or
 (B)the student received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program; or
 (3)the applicant is a pathway one applicant under section 483(a)(13). (b)Earned income creditAn individual is not required to qualify or file for the earned income credit in order to be eligible under this section.
 (c)AdjustmentsThe Secretary shall annually adjust the income level necessary to qualify an applicant for the zero expected family contribution. The income level shall be annually increased by the estimated percentage change in the Consumer Price Index, as defined in section 478(f), for the most recent calendar year ending prior to the beginning of an award year, and rounded up to the nearest $1,000.
 (d)Means-Tested federal benefit program definedFor purposes of this paragraph, a means-tested Federal benefit program means a mandatory spending program of the Federal Government, other than a program under this title, in which eligibility for the program’s benefits, or the amount of such benefits, are determined on the basis of income or resources of the individual or family seeking the benefit, and may include such programs as—
 (1)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (2)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), a nutrition assistance program carried out under section 19 of such Act (7 U.S.C. 2028), and a supplemental nutrition assistance program carried out under section 1841(c) of title 48 of the United States Code;
 (3)the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (4)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (5)the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and (6)any other program identified by the Secretary..
 104.Using data from the second preceding yearSection 480(a)(1)(B) (20 U.S.C. 1087vv(a)(1)(B)) is amended by striking may in both places it appears and inserting shall. 105.Changes to untaxed income and benefitsSection 480(b) (20 U.S.C. 1087vv(b) is amended—
 (1)in paragraph (1), to read as follows:  (1)The term untaxed income and benefits means—
 (A)child support received; (B)untaxed portion of pensions;
 (C)payments to individual retirement accounts and Keogh accounts excluded from income for Federal income tax purposes; and
 (D)cash support or any money paid on the student’s behalf, except, for dependent students, funds provided by the student’s parents.; and
 (2)in paragraph (2)— (A)by striking or at the end of subparagraph (E);
 (B)by striking the period at the end of subparagraph (F) and inserting a semicolon; and (C)by adding at the end the following:
						
 (G)worker’s compensation; (H)veteran’s benefits such as death pension, dependency, or indemnity compensation, or veterans’ education benefits as defined in subsection (c);
 (I)interest on tax-free bonds; (J)housing, food, or other allowances (including rent subsidies for low-income housing) for military, clergy, and others (including cash payments and cash value of benefits), or the value of on-base military housing or the value of basic allowance for housing determined under section 403(b) of title 37, United States Code, received by the parents, in the case of a dependent student, or the student or student’s spouse, in the case of an independent student; or
 (K)any other untaxed income and benefits, such as Black Lung Benefits, Refugee Assistance, or railroad retirement benefits, or benefits received through participation in employment and training activities under title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.)..
					IISIMPLIFYING THE FAFSA
 201.FAFSA pathwaysSection 483(a) (20 U.S.C. 1090) is amended by adding at the end the following:  (13)FAFSA pathways (A)Memorandum of understandingNot later than the effective date of the Simple FAFSA Act of 2019, the Secretary shall seek to enter into a Memorandum of Understanding with the Secretary of Health and Human Services, the Secretary of Agriculture, and the Secretary of the Treasury, under which any information exchanged under an income and eligibility verification system established pursuant to section 1137 of the Social Security Act by State agencies administering a program listed in paragraph (1), (4), or (5) of subsection (b) of such section which may be of use in establishing or verifying eligibility or benefit amounts under such program shall be made available to the Secretary of Education to assist in determining whether the applicant (or, in the case of a dependent applicant, whether the applicant or the applicant’s parents) received a benefit at some time during the previous 24-month period under a means-tested Federal benefit program, but subject to the requirements of Federal law.
 (B)Requirement for all applicants and the secretaryFor any award year for which an applicant applies for financial assistance under this title (except for any award year for which, pursuant to paragraph (14), the applicant is not required to submit a FAFSA)—
 (i)the applicant shall provide on the form described in this subsection whether the applicant received (or, in the case of a dependent applicant, whether the applicant or the parents of the applicant received) a benefit at some time during the previous 24-month period under a means-tested Federal benefit program; and
 (ii)the Secretary, to the extent practicable and pursuant to the Memorandum of Understanding entered into under subparagraph (A), and without any further action by the applicant, shall verify the applicant’s (or, in the case of a dependent applicant, the applicant’s or the applicant’s parents) receipt of such benefit.
							(C)Pathway one applicants
 (i)In generalWith respect to an applicant who received (or, in the case of a dependent applicant, an applicant who received or whose parents received) a benefit at some time during the previous 24-month period under a means-tested Federal benefit program, the applicant shall not be required to provide any further income or asset information on the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway one applicant.
							(D)Pathway two applicants
 (i)In generalWith respect to an applicant who is not a pathway one applicant and is described in clause (ii), the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(q) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.
 (ii)RequirementsAn applicant described in this clause is an applicant who certifies that— (I)the applicant is not required to file or, in the case of a dependent applicant, no parent of the applicant is required to file—
 (aa)a Federal income tax return; or (bb)with respect to Internal Revenue Service Form 1040, any of the following forms: Schedule A, Schedule B, Schedule C, Schedule C–EZ, Schedule D, Schedule E, Schedule F, Schedule H, Schedule J, and Schedule SE; and
 (II)the sum of the adjusted gross income of the applicant or, in the case of a dependent applicant, the parents of the applicant, is less than or equal to $60,000.
 (iii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway two applicant.
							(E)Pathway three applicants
 (i)In generalWith respect to an applicant who is not a pathway one applicant or a pathway two applicant, the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(q) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway three applicant.
 (F)Means-tested federal benefit program definedFor purposes of this paragraph, the term means-tested Federal benefit program has the meaning given the term in section 479(d).. 202.One-time FAFSA filingSection 483(a) (20 U.S.C. 1090(a)) is further amended by adding at the end the following:
				
					(14)One-time FAFSA filing
 (A)In generalNotwithstanding any other provision of this section and subject to subparagraphs (B) and (C), an applicant who submits a FAFSA for the first time for an award year for the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant and is eligible to receive a Federal Pell Grant for such award year, for any succeeding award year—
 (i)for which the applicant does not submit a FAFSA and for which the applicant submits a certification form described in subparagraph (D) that does not indicate a change in the dependency status of such applicant, such applicant—
 (I)shall not be required to submit a FAFSA to receive financial assistance under this title; and (II)shall have an expected family contribution for such year that is equal to the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA for such period, except that an adjustment to such expected family contribution may be made under section 479A;
 (ii)for which the applicant submits a certification form described in subparagraph (D) that indicates a change in the dependency status of the applicant, such applicant—
 (I)shall be required to submit a FAFSA with respect to such award year to receive financial assistance under this title; and
 (II)shall have an expected family contribution for such year that is determined based on such FAFSA; (iii)for which the applicant submits a FAFSA, such applicant—
 (I)shall have an expected family contribution for such year that is determined based on such FAFSA; and
 (II)shall be required to submit a FAFSA for any other award year for which the applicant seeks financial assistance under this title; and
 (iv)for which the applicant does not submit a certification form described in subparagraph (D), such applicant shall submit a FAFSA for such succeeding award year and any other award year for which the applicant seeks financial assistance under this title.
 (B)Adjustment of expected family contributionWith respect to an applicant described in subparagraph (A)(i) who receives an adjustment under section 479A to the expected family contribution of the applicant for an award year, for any succeeding award year after the award year for which the adjustment was made, subclause (II) of such subparagraph shall be applied to such applicant by substituting expected family contribution of the applicant as most recently adjusted under section 479A for such applicant for the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA for such period.
 (C)Rule for certain studentsWith respect to an applicant who submits a FAFSA for award year 2020–2021 and enrolls in an institution of higher education for such year, subparagraph (A) shall be applied—
 (i)in the matter preceding clause (i), by substituting award year 2020–2021 for the first time for an award year; and (ii)in clause (i)(II), by substituting award year 2020–2021 for the award year for which the applicant submitted a FAFSA for such period.
 (D)Student certification formThe Secretary, in cooperation with representatives of agencies and organizations involved in student financial assistance, shall use behavioral science insights to produce, distribute, and process free of charge a short and simple consumer-tested certification form that uses skip logic to bypass fields that are inapplicable to an applicant. Such form shall not require an applicant to provide data that the Secretary may otherwise obtain with respect to the applicant (such as age or active duty military status), and may only contain the data elements required for purposes of subparagraph (A)(i)—
 (i)to confirm whether the applicant is— (I)a dependent student;
 (II)a single independent student or a married independent student without dependents (other than a spouse); or
 (III)an independent student with dependents other than a spouse; (ii)to allow the applicant to update the contact information of such applicant or the Federal School Code of the institution of higher education in which the applicant is, or will be enrolled, for the award year for which the applicant submits such form; and
 (iii)to ask whether the applicant’s need and eligibility for financial assistance under this title has not changed substantially since the most recent of the following:
 (I)The applicant submitted a FAFSA. (II)The applicant received an adjustment under section 479A to the expected family contribution of the applicant.
 (E)DefinitionsIn this paragraph: (i)Dependency statusThe term dependency status means the status of an applicant as—
 (I)a dependent student; (II)a single independent student or a married independent student without dependents (other than a spouse); or
 (III)an independent student with dependents other than a spouse. (ii)Succeeding award yearThe term succeeding award year—
 (I)when used with respect to an applicant who submits a FAFSA for the first time for an award year for the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant, means any award year for such period that follows the award year for which the applicant submits such FAFSA; and
 (II)when used with respect to an applicant described in subparagraph (C), means any award year after award year 2020–2021 for the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant..
 203.FAFSA in various languagesSection 483(a) (20 U.S.C. 1090(a)) is further amended by adding at the end the following:  (15)FAFSA in various languagesThe Secretary shall—
 (A)translate the form developed under this subsection into not fewer than 11 foreign languages based on the languages most often spoken by English learner students and their parents, and make the translated form available and accessible to applicants in paper and electronic formats; and
 (B)ensure that the form developed under this subsection is available in formats accessible to individuals with disabilities..
 204.Use of internal revenue service data retrieval tool to populate fafsaSection 483(f) (20 U.S.C. 1090(f)) is amended to read as follows:  (f)Use of internal revenue service data retrieval tool To populate FAFSA (1)Simplification effortsThe Secretary shall—
 (A)make every effort to allow applicants to utilize the current data retrieval tool to transfer data available from the Internal Revenue Service to reduce the amount of original data entry by applicants and strengthen the reliability of data used to calculate expected family contributions, including through the use of technology to—
 (i)allow an applicant to automatically populate the electronic version of the forms under this paragraph with data available from the Internal Revenue Service; and
 (ii)direct an applicant to appropriate questions on such forms based on the applicant’s answers to previous questions; and
 (B)allow taxpayers, regardless of filing status, to utilize the current data retrieval tool to its full capacity.
 (2)Use of tax return in application processThe Secretary shall continue to examine whether data provided by the Internal Revenue Service can be used to generate an expected family contribution without additional action on the part of the student and taxpayer.
 (3)Reports on fafsa simplification effortsNot less than once every other year, the Secretary shall report to the authorizing committees and the Committees on Appropriations of the House of Representatives and the Senate on the progress of the simplification efforts under this subsection..
 205.Information on FAFSA verificationSection 483 (20 U.S.C. 1090) is further amended by adding at the end the following:  (i)FAFSA verification (1)In generalWith respect to applicants who submit a FAFSA for an award year and were determined using data provided in such FAFSA to be eligible to receive a Federal Pell Grant for such award year, the Secretary shall submit to the authorizing committees, and make publicly available, a report for such award year on—
 (A)the number and share of such applicants who received a Federal Pell Grant for such award year; (B)the number and share of such applicants who did not receive a Federal Pell Grant for such year;
 (C)the number and share of such applicants who were selected by the Secretary for verification of the data provided in the FAFSA;
 (D)to the extent practicable, the number and share of applicants described in subparagraph (C) who enrolled in an institution of higher education in a year after such selection;
 (E)the number and share of applicants described in subparagraph (C) who completed the verification process;
 (F)of the applicants described in subparagraph (E)— (i)the average of the expected family contribution for all such applicants as determined using data provided in the FAFSA;
 (ii)the average of the expected family contribution difference for all such applicants; (iii)the average of the expected family contribution difference for all such applicants whose expected family contribution as determined using data provided in the verification process was greater than the expected family contribution as determined using data provided in the FAFSA; and
 (iv)the average of the expected family contribution difference for all such applicants whose expected family contribution as determined using data provided in the FAFSA was greater than the expected family contribution as determined using data provided in the verification process;
 (G)of the applicants described in subparagraph (E)— (i)the average Federal Pell Grant amount for all such applicants as determined using data provided in the FAFSA;
 (ii)the average of the Federal Pell Grant difference for all such applicants; (iii)the average of the Federal Pell Grant difference for all such applicants whose Federal Pell Grant amount as determined using data provided in the verification process was greater than the Federal Pell Grant amount as determined using data provided in the FAFSA;
 (iv)the average of the Federal Pell Grant difference for all such applicants whose Federal Pell Grant amount as determined using data provided in the FAFSA was greater than the Federal Pell Grant amount as determined using data provided in the verification process; and
 (v)the number and share of such applicants who were determined using the data provided in the verification process to be ineligible for a Federal Pell Grant;
 (H)the number and share of applicants described in subparagraph (C) who received a Federal Pell Grant for such award year; and
 (I)the number and share of applicants described in subparagraph (C) who did not receive a Federal Pell Grant for such award year.
 (2)DisaggregationThe data provided in a report under paragraph (1) shall be disaggregated— (A)by applicants who were pathway one applicants for such year;
 (B)by applicants who were pathway two applicants for such year; (C)by applicants who were pathway three applicants for such year; and
 (D)with respect to applicants described in subparagraphs (C) and (E), the verification tracking groups of such applicants.
 (3)DefinitionsIn this subsection: (A)Expected family contribution differenceThe term expected family contribution difference means, with respect to an applicant who completed a verification process with respect to the FAFSA, the difference between—
 (i)the expected family contribution of such applicant as determined using data provided in the FAFSA; and
 (ii)the expected family contribution of such applicant as determined using data provided in the verification process.
 (B)Federal pell grant differenceThe term Federal Pell Grant difference means, with respect to an applicant who completed a verification process with respect to the FAFSA, the difference between—
 (i)the amount of the Federal Pell Grant of such applicant as determined using data provided in the FAFSA; and
 (ii)the amount of the Federal Pell Grant of such applicant as determined using data provided in the verification process..
 206.Conforming amendments to section 483Section 483 (20 U.S.C. 1090), as amended by sections 201 through 205, is further amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by striking process and all that follows through the end of clause (ii) and inserting process a paper version of the forms described in this subsection, in accordance with subparagraph (B).; and
 (ii)by striking subparagraph (B); (iii)by redesignating subparagraph (C) as subparagraph (B); and
 (iv)in subparagraph (B), as so redesignated, by striking subparagraphs (A) and (B) and inserting subparagraph (A); (B)in paragraph (3)—
 (i)in subparagraph (A), by striking the end sentence; (ii)by striking subparagraph (B), and redesignating subparagraphs (C) through (H) as subparagraphs (B) through (G), respectively; and
 (iii)in subparagraph (E), as so redesignated, by striking subparagraph (G) and inserting subparagraph (F); (C)in paragraph (4)—
 (i)by striking academic year each place it appears and inserting award year; and (ii)in subparagraph (A), by striking clause (iv); and
 (D)in paragraph (5)— (i)in subparagraph (A), by striking paragraphs (2)(B)(iii), (3)(B), and (4)(A)(ii) and inserting paragraph (4)(A)(ii);
 (ii)in subparagraph (B)— (I)by striking determine and all that follows through which and inserting determine which;
 (II)by striking ; and and inserting a period; and (III)by striking clause (ii);
 (iii)in subparagraph (C), by striking Beginning and all that follows through of the State-specific and inserting The Secretary shall publish on an annual basis a notice in the Federal Register requiring State agencies to inform the Secretary of the State-specific; and
 (iv)by striking subparagraphs (D) through (F), and redesignating subparagraph (G) as subparagraph (D); (2)in subsection (c), by striking the last sentence;
 (3)in subsection (d)(3)— (A)in subparagraph (A), by striking and EZ FAFSA; and
 (B)in subparagraph (B), by striking and EZ FAFSA; (4)in subsection (e)—
 (A)in paragraph (3), by striking or, as appropriate, an EZ FAFSA; and (B)in paragraph (5)(D), by striking or, as appropriate, an EZ FAFSA,;
 (5)by striking subsection (g); and (6)by redesignating subsection (h) as subsection (g).
				IIIFEDERAL AID ELIGIBILITY
			301.Exception to required registration with Selective Service System
 (a)ExceptionPart B of title I (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:  124.Exception to required registration with Selective Service SystemNotwithstanding section 12(f) of the Military Selective Service Act (50 U.S.C. 3811(f)), a person shall not be ineligible for assistance or a benefit provided under title IV if the person is required under section 3 of such Act (50 U.S.C. 3802) to present himself for and submit to registration under such section, and fails to do so in accordance with any proclamation, rule, or regulation issued under such section..
 (b)RepealSubsection (n) of section 484 (20 U.S.C. 1901) is repealed. 302.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses (a)Repeals (1)Suspension of eligibilitySubsection (r) of section 484 (20 U.S.C. 1091(r)) is repealed.
 (2)NoticeSubsection (k) of section 485 (20 U.S.C. 1092) is repealed. (b)Revision of FAFSA formSection 483 (20 U.S.C. 1090), as amended by title II, is further amended by adding at the end the following:
					
 (i)Prohibition on questions relating to drug offensesThe Secretary may not include on the forms developed under this subsection any data items relating to whether an applicant has a conviction of any offense under any Federal or State law involving the possession or sale of a controlled substance (as defined in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6))..
				303.Federal aid eligibility for Dreamer students
 (a)Federal aid eligibility for Dreamer studentsSection 484(a)(5) is amended by inserting , or be a Dreamer student, as defined in subsection (u), as amended by this section, after becoming a citizen or permanent resident. (b)Definition of Dreamer studentSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is further amended by adding at the end the following:
					
						(u)Dreamer student
 (1)In generalIn this section, the term Dreamer student means an individual who— (A)was younger than 16 years of age on the date on which the individual initially entered the United States;
 (B)has provided a list of each secondary school that the student attended in the United States; and (C) (i)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, or a high school equivalency diploma in the United States or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;
 (ii)has acquired a degree from an institution of higher education or has completed not less than 2 years in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States and has made satisfactory academic progress, as defined in subsection (c), during such time period;
 (iii)at any time was eligible for a grant of deferred action under— (I)the June 15, 2012, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or
 (II)the November 20, 2014, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents; or
 (iv)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge.
 (2)Hardship exceptionThe Secretary shall issue regulations that direct when the Department shall waive the requirement of subparagraph (A) or (B), or both, of paragraph (1) for an individual to qualify as a Dreamer student under such paragraph, if the individual—
 (A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (A) or (B), or both; and
 (B)satisfies the requirement of paragraph (1)(C).. 